Exhibit 10.51
ESTABLISHMENT AND PURPOSE
     On December 14, 1994, the Board of Directors of L.B. Foster Company (the
“Company”) adopted the L.B. Foster Company Supplemental Executive Retirement
Plan (the “Plan”). The Plan was effective January 1, 1994.
     The Plan is intended to constitute a “top hat plan” described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA (i.e., a plan which is
unfunded and which is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees). More specifically, the Plan was established to pay
supplemental benefits to certain executive employees who qualify for benefits
under the L.B. Foster Company 401(k) and Profit Sharing Plan (the “Qualified
Plan”). The Plan is unfunded; the Company will make the Plan benefit payments
solely from its general assets on a current disbursement basis.
     The principal objective of this Plan is to ensure the payment of a
competitive level of benefits in order to attract, retain and motivate selected
executives. This Plan is designed to provide retirement benefits lost due to
Sections 401(a)(17), 402(g), and 401(a)(4) of the Internal Revenue Code (the
“Code”), as well as any other sections of the Code limiting the amount the
Company can contribute under the Qualified Plan.
     The Plan was previously amended for compliance with the requirements
imposed by Section 409A of the Code, which generally become effective January 1,
2005. This restatement of the Plan document is effective January 1, 2009. The
Plan is intended to comply with the requirements of Section 409A of the Code in
form and operation, and shall be interpreted in a manner consistent with
Section 409A of the Code and regulations promulgated under Section 409A of the
Code.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 “Affiliated Company” means any subsidiary or affiliate of the Company,
whether or not such entity has adopted the Plan, and any other entity which is a
member of a controlled group as defined under the Code.
     1.2 “Beneficiary” means the person or persons designated by a Participant
to receive payment of the Participant’s benefit under this Plan after the
Participant’s death. At any time after commencement of participation, a
Participant may designate a Beneficiary to receive the benefit from this Plan in
the event of the Participant’s death. A Participant may change his or her
designated Beneficiary at any time. A Participant may designate any person or
persons as Beneficiaries. Unless otherwise provided in the Beneficiary
designation form, each designated Beneficiary shall be entitled to equal shares
of the benefits payable after the Participant’s death. If a Participant fails to
designate a Beneficiary, or if no designated Beneficiary survives the
Participant for a period of fifteen (15) days, the Participant’s surviving
Spouse shall be the Beneficiary. If the Participant has no surviving Spouse, or
if the surviving Spouse does not survive the Participant for a period of fifteen
(15) days, the estate of the Participant shall be the Beneficiary.
     1.3 “Board of Directors” means the Board of Directors of the Company.
     1.4 “Code” means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time.
     1.5 “Committee” means the Compensation Committee of the Board of Directors,
or any successor committee to which duties similar to those of the Compensation
Committee have been delegated by the Board of Directors.
     1.6 “Company” means the L.B. Foster Company, a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania, as well as any
Affiliated Company which the Board of Directors has designated as eligible to
adopt the Plan.
     1.7 “Compensation” means Compensation as defined in the Qualified Plan, but
subject to the following adjustments:
          (a) Compensation will not include any compensation paid in the form of
shares of stock of the Company, any amount realized from the exercise of a stock
option, any amount realized when restricted stock held by a Participant either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture, or any other compensation based on the value of stock of the Company
or convertible into stock of the Company.
          (b) Compensation will not include any compensation paid under any
incentive plan of the Company under which the amount of the compensation is
determined based on a measuring period in excess of twelve months.

2



--------------------------------------------------------------------------------



 



     1.8 “Disability” means the condition of a Participant who:
          (a) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or
          (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
     1.9 “Early Retirement Date” means the first day of the month immediately
following the month in which a Participant attains age 55.
     1.10 “Effective Date” means the effective date of this Plan. The Plan was
originally effective January 1, 1994. This restatement of the Plan is effective
January 1, 2009.
     1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and as it may be further amended from to time.
     1.12 “Key Employee” means a Participant who is a key employee as defined in
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations under that section but disregarding Subsection 416(i)(5)).
     1.13 “Normal Retirement Date” means the first day of the month immediately
following the month in which a Participant attains age 65.
     1.14 “Participant” means an employee of the Company who becomes and remains
a Participant as provided in Article II.
     1.15 “Plan” means this Supplemental Executive Retirement Plan.
     1.16 “Plan Administrator” means the Committee.
     1.17 “Plan Sponsor” means the Company.
     1.16 “Qualified Plan” means the L.B. Foster Company 401(k) and Profit
Sharing Plan, or such other defined contribution plan meeting the requirements
of Section 401(a) of the Code as may be maintained by the Company and covering
Participants in this Plan from time to time.
     1.17 “Separation From Service” means any event which constitutes a
separation from service within the meaning of Treasury
Regulation Section 1.409A-1(h). For this purpose, a separation from service will
be deemed to have occurred where the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that (a) no further services
would be performed by the Participant for the Company after a certain date, or
(b) the level of bona fide services the Participant would perform after such
date (whether as an employee or independent contractor) would permanently
decrease to a level less than fifty percent (50%) of

3



--------------------------------------------------------------------------------



 



the average level of bona services performed (whether as an employee or
independent contractor) over the immediately preceding period of thirty-six
(36) months (or over the full period of services to the Company if the
Participant has been providing services to the Company for a period of less than
36 months).
     1.18 “Spouse” means the lawful spouse of a Participant at the earlier of
the Participant’s date of death or the date benefits commence to the Participant
under the Plan.

4



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
     2.1 Eligibility for Participation. Eligibility for participation in the
Plan shall be limited to those individuals who comprise a select group of
management or highly compensated employees within the meaning of Section 201(2)
of ERISA.
     2.2 Selection for Participation. Participation in the Plan is solely within
the discretion of the Committee. The Committee shall individually select and
name by resolution each eligible employee for participation in the Plan. An
employee shall become a Participant as of the date specified in the resolution.
     2.3 Duration of Participation. A Participant shall remain a Participant
only for so long as he continues in the employ of the Company, or the Committee,
in its sole discretion, determines that the Participant shall no longer be a
Participant.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY FOR RETIREMENT BENEFITS
     3.1 Normal Retirement. Each Participant who has a Separation From Service
on or after his Normal Retirement Date shall be eligible to receive a retirement
benefit on the date of his Separation From Service. Notwithstanding the
foregoing, a distribution shall not be made to a Key Employee sooner than six
(6) months after the date of the Separation From Service or, if earlier, the
date of the Participant’s death. Payment to a surviving Key Employee will be
made as soon as administratively feasible in the seventh month following the
month containing the date of the Separation From Service.
     3.2 Early Retirement. Each Participant who has a Separation From Service on
or after his Early Retirement Date (but before his Normal Retirement Date) shall
be eligible to receive a retirement benefit on the date of his Separation From
Service, provided that the Participant has received the approval of the
Committee to retire under the Plan. Notwithstanding the foregoing, a
distribution shall not be made to a Key Employee sooner than six (6) months
after the date of Separation From Service or, if earlier, the date of the
Participant’s death. Payment to a surviving Key Employee will be made as soon as
administratively feasible in the seventh month following the month containing
the date of the Separation From Service.
     3.3 Death. The Beneficiary of a Participant who dies prior to Separation
From Service (or following Separation From Service but prior to payment of the
Participant’s benefit) shall receive such Participant’s retirement benefit on
the first day of the second month following the month containing the date of
such Participant’s death.
     3.4 Disability. Each Participant who has a Separation From Service due to
Disability shall be eligible to receive a retirement benefit on the date of his
Separation From Service.
     3.5 Involuntary Termination. Each Participant who has a Separation From
Service due to involuntary termination by the Company (other than for cause)
shall be eligible to receive a retirement benefit on the first day of the month
following the month containing the date of such Separation From Service.
Notwithstanding the foregoing, a distribution shall not be made to a Key
Employee sooner than six (6) months after the date of Separation From Service
or, if earlier, the date of the Participant’s death. Payment to a surviving Key
Employee will be made as soon as administratively feasible in the seventh month
following the month containing the date of Separation From Service.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
AMOUNT AND PAYMENT OF RETIREMENT BENEFIT
     4.1 Amount. The retirement benefit payable under this Plan shall be the sum
of (a) minus (b), plus (c) below.
          (a) For each year or portion of a year in which the employee is a
Participant, the Company shall calculate the amount which the Company would have
contributed under the Qualified Plan for the benefit of such Participant but for
the limits imposed by the Code, and substituting the definition of Compensation
contained in this Plan for the definition of Compensation contained in the
Qualified Plan.
          (b) For each year or portion of a year in which the employee is a
Participant, the Company shall calculate the amount which is the greater of
               (i) The Company’s actual contributions to the Qualified Plan for
the benefit of such Participant, or
               (ii) The amount which the Company would have contributed to the
Qualified Plan for the benefit of such Participant if the Participant had made
all permissible elective contributions to the Qualified Plan (taking the limits
imposed by the Code under the Qualified Plan into account).
          (c) The Company shall apply interest each December 31 to the amount of
benefit determined by subtracting (b) from (a), as well as to any previous
year’s accumulated balance under this Plan, at the greater of
               (i) The calendar year’s rate of return of Fidelity’s Managed
Income Portfolio as of December 31 of such year, or
               (ii) A one-year annualized Treasury Bill interest rate as
reported for the last Friday each year.
     4.2 Form of Payment. The entire benefit payable to a Participant will be
paid in the form of a single lump sum payment on the date specified in
Article III.

7



--------------------------------------------------------------------------------



 



SECTION V
MISCELLANEOUS
     5.1 Plan Amendment. Amendments to this Plan shall be made by resolution of
the Board of Directors adopted in accordance with the by-laws of the Company and
applicable corporation law. Alternatively, any one or more officers of the
Company may adopt amendments if authority to amend the Plan has been delegated
to them by the Board of Directors in accordance with the by-laws of the Company
and applicable corporation law. A delegation may be general (by way of
describing the general duties and responsibilities of the officers) or specific
with regard to employee benefit plans such as this Plan and is not invalid
merely because it was made before this Plan was established. An officer
exercising delegated authority to amend the Plan shall memorialize that exercise
in a writing signed by the officer.
     5.2 Employment Rights. Nothing contained herein will confer upon any
Participant the right to be retained in the service of the Company; nor will it
interfere with the right of the Company to discharge or otherwise deal with any
Participant without regard to the existence of this Plan.
     5.3 Unfunded Plan. This Plan is unfunded and has no assets. There is no
trust or insurance. All payments made under the Plan are made from the general
assets of the Company. Participation in the Plan gives a Participant nothing
more than the Company’s contractual promise to pay deferred compensation when
due in accordance with the terms of this Plan.
     5.4 Company Assets. The Company is not required to segregate, maintain or
invest any portion of its assets by reason of its contractual commitment to pay
deferred compensation under this Plan. If the Company nevertheless chooses to
establish a reserve, such reserve shall remain an asset of the Company in which
no Participant or Beneficiary has any right, title or interest. Participants and
Beneficiaries entitled to deferred compensation under this Plan have the status
of general unsecured creditors of the Company.
     5.5 Forfeiture. If a Participant is discharged by the Company for cause
(conduct that is injurious to the Company, conduct which intentionally violates
either the Company’s written policies or the reasonable directives of the
Company’s Chief Executive Officer, or the commission of a felony) such
Participant’s rights to any benefit under this Plan shall be forfeited. If the
Committee determines that any Participant is engaged in any trade, profession or
business which is, or is likely to be, detrimental to the best interests of the
Company, or if the Committee determines that such Participant has used or is
using trade secrets or other confidential information gained while in the employ
of the Company, the Committee may, upon written notice to the Participant,
suspend or forfeit the Participant’s right to any benefit under this Plan.
     5.6 Termination of Employment. No benefits are payable under this Plan if a
Participant terminates his employment for any reason other than those
specifically referred to in Article III.

8



--------------------------------------------------------------------------------



 



     5.7 Plan Administrator. The Plan Administrator shall have all rights,
duties and powers necessary or appropriate for the administration of the Plan.
     5.8 Plan Interpretation. Subject to the restrictions imposed by
Section 409A of the Code concerning the timing and form of benefits and
prohibitions on acceleration, the Plan Administrator shall have and shall
exercise complete discretionary authority to construe, interpret and apply all
of the terms of the Plan, including all matters relating to eligibility for
benefits, amount, time or form of payment, and any disputed or allegedly
doubtful terms. In exercising such discretion, the Plan Administrator shall give
controlling weight to the intent of the Plan Sponsor.
     5.9 Decisions. All decisions of the Plan Administrator in the exercise of
its authority under the Plan shall be binding on the Plan, the Plan Sponsor, and
all Participants and Beneficiaries if not appealed in accordance with the appeal
procedure. All decisions of the Plan Administrator on appeal shall be final and
binding on the Plan, the Plan Sponsor and all Participants and Beneficiaries.
     5.10 Plan Document. Each Participant shall receive a copy of this Plan and
the Committee will make available for each Participant a copy of any rules and
regulations used by the Committee in the administration of the Plan.
     5.11 Participant Statements. Each Participant will be provided an annual
summary of the amount of the retirement benefit allocated to the Participant
under the Plan.
     5.12 Governing Law. This Plan is established under and will be construed
according to the laws of the Commonwealth of Pennsylvania, to the extent not
preempted by ERISA or other federal law.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
CLAIMS AND APPEAL PROCEDURES
     6.1 Claim for Benefits. There should be no need to file a claim for
benefits. The Company is expected to pay each Participant or Beneficiary
automatically, in accordance with the terms of this Plan. Nevertheless, a
Participant or Beneficiary may claim benefits under this Plan by filing a
written claim with the Plan Administrator.
     6.2 Anti-Alienation. A Participant’s right to benefits under this Plan is
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant or the Participant’s Beneficiary.
     6.3 Appeal of Denied Claim. If a claim is denied and the claimant disagrees
and wants to pursue the matter, the claimant must file an appeal in accordance
with the following procedure. A claimant cannot take any other steps unless and
until the appeal procedure has been exhausted. For example, if a claim is denied
and the claimant does not use the appeal procedure, the denial is conclusive and
cannot be challenged, even in court. An appeal is filed by writing to the Plan
Administrator stating the reasons why the claimant disagrees with the denial. An
appeal must be made within 60 days after the claim was denied. In the appeal
process, the claimant has the right to review the pertinent documents, to be
represented by another person, including a lawyer, and to present evidence and
arguments in support of the appeal.
     6.4 Decision on Appeal. The Plan Administrator will issue a written
decision on the appeal within 60 days. The Plan Administrator may, in its sole
discretion, decide to hold a hearing, in which case it will issue its decision
within 120 days. The decision will explain the reasoning of the Plan
Administrator and refer to the specific provisions of this Plan on which the
decision is based.

10



--------------------------------------------------------------------------------



 



L. B. FOSTER COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2009

 